Opinion by
Mr. Justice Sterrett :
All that need be said in justification of the orders complained of in this case may be found in the opinion of the learned president of the common pleas.
The suit was necessarily in the name of the commonwealth, the paj'e© named in the bonds, to the use of the deserted wife; and if she was entitled to anything under the conditions of the bond, the only judgment that could be legally entered was one in favor of the commonwealth, as legal plaintiff, for the precise penalty named in the bond, neither more nor less, with a liquidation of the amount then due the use plaintiff.
Judgment in favor of the commonwealth for the penalty was an essential prerequisite to a liquidation in favor of the use plaintiff. Without it the liquidation was premature, a mere nullity, and might have been treated as such; or it might have been stricken from the record as wholly unauthorized. The court, however, treated the liquidation as a judgment, and opened it for the purpose of enabling the plaintiff to move for judgment in favor of the commonwealth for the penalty of the bond. This was not strictly correct, but plaintiffs in error were not prejudiced thereby, and hence they have no reason to complain. The court, out of abundance of caution, *301adopted that mode of expunging from the record an entry that never should have been made.
It is not pretended that there ever was any but one judgment in favor of the commonwealth; and the entry of that is the only subject of complaint in the second specification. The commonwealth was entitled to judgment for the penalty of the bond, to be followed by liquidation in favor of the deserted wife, and hence there is no merit in the second specification.
The only irregularity in the proceedings was the unauthorized entry of what purported to be a.judgment in favor of the use plaintiff for the amount then due her. This was corrected and then the proper judgment was entered. Neither of the plaintiffs in error has been in any manner prejudiced thereby. They can safely pay all that is due or may become due to the use plaintiff under the sentence of the court of quarter sessions, without fear of being required to pay any part thereof a second time. The court below will take care that they are not harmed, either in person or estate.
Judgment affirmed.